Order entered February 25, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01051-CV

    LEONARD M. CHERMACK AND JANET CHERMACK, Appellants

                                        V.

           NATIONSTAR MORTGAGE COMPANY LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03076-2017

                                    ORDER

      Before the Court is appellants’ unopposed motion to extend time to file their

brief. We GRANT the motion and ORDER the brief be filed no later than March

8, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE